FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                       November 23, 2015
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                         No. 15-3244
                                                 (D.C. No. 6:15-cr-10102-JTM-1)
HUMPHREY EZEKIEL ETENYI,                                    (D. Kan.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, GORSUCH, and BACHARACH, Circuit Judges.
                  _________________________________

      Humphrey Ezekiel Etenyi appeals from the district court’s order reversing the

magistrate judge’s decision granting him pretrial release. Exercising jurisdiction

under 28 U.S.C. § 1291 and 18 U.S.C. § 3145(c), we remand for further proceedings.

      Mr. Etenyi is charged in a five-count indictment. He appeared at a detention

hearing before a magistrate judge in July 2015. The magistrate judge denied the

motion for detention and ordered Mr. Etenyi’s release, subject to a bond and other

conditions. The order was stayed pending district court review.

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      In early August 2015, the district court held a hearing on the government’s

motion to revoke the magistrate judge’s order during which the parties argued their

respective positions. The court did not issue a decision—instead it made

observations concerning the factors for and against detention and took the matter

under advisement. The court eventually entered a memorandum and order granting

the government’s motion for revocation. It states: “For the reasons stated on the

record during the hearing, the court denies defendant’s release.” United States v.

Etenyi, Aplt. App. at 44.

      We have examined the transcript of the August 2015 hearing and conclude that

statements made by the district court do not provide sufficient explanation and

factual findings to support the written decision, which in turn places the decision

beyond meaningful appellate review. See United States v. Affleck, 765 F.2d 944, 954

(10th Cir. 1985). Accordingly, we remand to the district court for findings of fact

and a statement of reasons that explain and support the decision to revoke the

magistrate judge’s order to detain Mr. Etenyi, or otherwise order his pretrial release

subject to appropriate conditions.


                                            Entered for the Court
                                            Per Curiam




                                           2